Curia.

The objection, that there was a delay of sailing, amounting to a deviation, was left to the jury to determine, whether the delay was caused by imminent danger of capture. We think the cause for delay was a justifiable one ; and the jury have found that it existed. The declaration of the underwriter, that unless the vessel should sail by a certain day he would not be bound, should have made a part of the written contract, if he intended to avail himself of it. Parol evidence is not sufficient to give it effect. As to the objection that the policy did not attach, because the property insured was not on board the vessel at its date, we think it of no weight.

Judgment on the verdict.